El Juez Asociado Señor Snydee
emitió la opinión del tribunal.
El acusado apela de la sentencia de la corte de distrito imponiéndole treinta días de cárcel por abandono de'menores. Se le acusa de no haber suministrado alimentos a su supuesto hijo natural, quien en agosto de 1944, fecha en que se radicó la denuncia, contaba tres años y ocho meses de edad. La única 'cuestión ante nos es si la prueba fue suficiente para sostener la convicción.
 La madre del menor declaró qne vivió en la casa del acusado desde 1932 durante seis años y medio; que *369abandonó la casa del acusado por estar ambarazada; qne sostuvo “relaciones sexuales” con el acusado, y que tuyo un hijo de él; que el acusado le dijo “que cuando se aprobara la ley para reconocimiento de hijos, que él me lo reconoce-ría; y no lo lia becho; y además no le ha dado alimento”; que cuando lo requirió para que le suministrara alimentos, el acusado siempre decía “después”.
El único otro testigo que compareció en el juicio fué el hermano de la madre, quien declaró que en una ocasión el acusado vino a casa de su hermana a ver el niño, pero nada dijo con respecto a éste excepto “que estaba grandeeito”.
Como ya hemos resuelto, el testimonio de la madre, sin corroboración, puede ser suficiente para sostener una convic-ción en un caso de esta índole. Pueblo v. De Jesús, 57 D.P.R. 708; Pueblo v. Irizarry, 59 D.P.R. 947; Pueblo v. Bernabe, 63 D.P.R. 400. El testimonio de la madre, sin embargo, no exige ipso facto la convicción. Dicho testimonio, como cual-quier otro, puede ser insuficiente. Así lo indicamos en el caso de De Jesús, a la pág. 712, cuando citamos con aprobación nuestro lenguaje en Pueblo v. Rotger, 55 D.P.R. 139, 141, al efecto de que “No apareciendo de la prueba que al tiempo de la concepción de la niña el acusado viviera en concubinato coa-la denunciante, ni apareciendo tampoco que en fecha deter-minada comprendida dentro del período de gestación hubie-sen tenido ellos relaciones sexuales, . . . la prueba no de-muestra más allá de duda razonable la paternidad de la niña en el apelante.”
Toda vez que la madre nunca especificó, ni aún aproxima-damente, la fecha o fechas en que tuvieron lugar las alegadas relaciones sexuales, no podemos, bajo la doctrina del caso de Botger, ver cómo la corte de distrito pudo haber llegado fuera de duda razonable a la conclusión de que el acusado era el padre de la criatura.

La sentencia de la corte de distrito será revocada y se dictará otra absolviendo al acusado.